ORDER
The above entitled matter having come before this court on the appeal of intervenor David Hogue from the decision of the District Court at Shiprock, the probate decree of November 7, 1979, and the appeal of the above-captioned case having been heard on the 25th day of November, 1980, at the hour of 10:30 a.m., as scheduled; the appellee, Rose Mike, C#26853, having appeared through counsel Wilbert Tsosie, and neither intervenor nor his counsel appearing in person, and the Court being informed in the premises, finds:
1. This court has jurisdiction over the parties and the subject matter in the action;
2. The intervenor did not appear in person or through counsel and this court believes that the intervenor is no longer interested in prosecuting his appeal;
3. The file and records of the Court show the intervenor received notice of the hearing;
4. The appellee requested that intervenor's appeal be dismissed with prejudice on the ground of failure to prosecute his appeal;
Now therefore, it is hereby ORDERED that the appeal of inter-venor David Hogue is hereby DISMISSED with prejudice, and;
It is further ORDERED that final decree of probate entered in cause number SR-PB-30-75 by the District Court of Shiprock, Shiprock, New Mexico on the 7th day of November, 1979 be, and the same is hereby AFFIRMED and shall stand as a final order of the Court.